Plaintiff, a probationary employee of the Internal Kevenue Service, was dismissed during his probationary term of service on charges of having falsified his preappointment papers in violation of the Rules of Conduct for Internal Kevenue Service employees, Section 1942.55, in that he had answered in the negative two questions relative to whether or not he had ever suffered from or been treated for a mental or nervous condition. Plaintiff resisted the dismissal action and appealed to the Civil Service Commission which found no procedural error had been committed and denied his appeal. Plaintiff then sought reinstatement to his position through the United States District Court for the District of Columbia, which court denied plaintiff’s motion for summary judgment (Stilley v. Cohen, D.D.C. Civil Action No. 2867-64), granted defendant’s motion to dismiss the complaint and dismissed the action. The United States Court of Appeals for the District of Columbia Circuit affirmed this action by order C.A. D.C. No. 19,984. The case comes before this court on the parties’ cross motions for summary judgment. Having considered the motions, together with the briefs and oral argument of counsel, the court noted that if plaintiff had brought suit in this court in the first instance, the court would, on the showing made to the court, have determined that a trial was required before a proper disposition could be had; but that since plaintiff had elected to bring suit in the District Court, and it appearing that all material issues which plaintiff seeks to raise in the present suit were determined *983in bis action in the District Court, the court concludes that plaintiff’s claim in this court is barred under the doctrine of collateral estoppel. Edgar v. United States, 145 Ct. Cl. 9, 171 F. Supp. 243 (1959) ; Larsen v. United States, 145 Ct. Cl. 178, 170 F. Supp. 806 (1959); Green v. United States, 145 Ct. Cl. 628, 172 F. Supp. 679 (1959). On April 5,1968, the court ordered that defendant’s motion for summary judgment be granted and plaintiff’s petition was dismissed.